T0 Order Amending Oklahoma Supreme Court Rule 1.21(e)
11 The Court hereby amends Oklahoma Supreme Court Rule 1.21(e), 12 0.8.2001 Ch. 15, App.
T2 Okla.Sup.Ct.R. 1.2l1(e) is amended to read as follows.
(e) Contempt Appeals and Juvenile Delinquency Appeals.
(1) An appeal or habeas corpus proceeding to review a sentence imposed for contempt of court occurring in a civil action or proceeding shall be brought in the Supreme Court; an appeal or habeas corpus proceeding to review a sentence imposed for contempt of court occurring in a criminal prosecution or a grand jury proceeding *1048shall be brought in the Court of Criminal Appeals. If a contempt appeal or habeas corpus proceeding is not brought in the appellate court designated as proper by this rule, the case will be transferred to the proper court either on motion or sua sponte. Art. VII, 4, Okla. Const. A contempt appeal shall be considered timely brought for review, on transfer to either appellate court, if it was commenced in the Supreme Court within the time limit and in the manner prescribed by these Rules or in the Court of Criminal Appeals within the time limit and in the manner pre-seribed by the rules of that court. See, 22 ©.9.2001 Ch. 18.
(2) An appeal or habeas corpus proceeding to review a trial court's decision in a proceeding for adjudication of juvenile delinquency or for certification of a juvenile to be prosecuted as an adult shall be brought in the Court of Criminal Appeals. An appeal or habeas corpus proceeding to review a trial court's decision in any other juvenile proceeding shall be brought in the Supreme Court. If a juvenile delinquency appeal or habeas corpus proceeding relative thereto is not brought in the appellate court designated as proper by this rule, the case will be transferred to the proper court either on motion or sua sponte. Art. VII, 4, Okla. Const. A juvenile delinquency appeal shall be considered timely brought for review, on transfer to either appellate court, if it was commenced in the Court of Criminal Appeals within the time limit and in the manner prescribed by the rules of that court or in the Supreme Court within the time limit and in the manner pre-seribed by these Rules.
T3 The amendments to Okla.Sup.Ct.R. 1.2l(e) made by this Order shall take effect November 1, 2006. This Order shall be published three times in the Oklahoma Bar Journal.
{4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 18TH DAY OF SEPTEMBER, 2006.
5 ALL JUSTICES CONCUR.